Citation Nr: 1822731	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-36 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland 


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1963.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February and June 2012 decisions of the Baltimore, Maryland, Regional Office.  In February 2018, the Veteran testified at a Board hearing before the undersigned.  At that time, the Veteran's representative requested that a TDIU be considered in conjunction with the claim for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the Board hearing, the Veteran testified to having symptoms which warrant a higher rating, asserted to be at least at the 70 percent level due to the following symptoms: suicidal ideation, impaired impulse control, unprovoked irritability, spatial disorientation, and especially adapting to circumstances including work and a work-like setting.  The Veteran's representative indicated that the Veteran had not been examined by VA in years.  The Board finds that he should be afforded a current VA examination.

The Veteran further related that he was receiving current treatment at the VA medical facility in Baltimore, Maryland as well as at the Baltimore Vet Center in Pikesville, Maryland.  The Veteran stated that he had not worked since 2008 and was collecting benefits from the Social Security Administration (SSA).  The Board finds that the Veteran's medical records should be obtained.  

Finally, the Board notes that the Veteran should be sent Veterans Claims Assistance Act (VCAA) notice pertaining to a TDIU.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran updated VCAA notice to include pertaining to entitlement to a TDIU.

2.  Obtain and associate with the record copies of all clinical records of the Veteran's treatment at the VA medical facility in Baltimore, Maryland.  

3.  After securing the appropriate medical release, obtain and associate with the record copies of all clinical records, which are not already in the record, of the Veteran's treatment at the Baltimore Vet Center in Pikesville, Maryland.  All development efforts should be associated with the record.  

4.  Obtain from SSA a copy of their decision regarding the Veteran's claim for Social Security disability benefits, as well as the medical records relied upon in that decision.  

5.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected PTSD.  The examiner should review the record prior to examination.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for mental health disorders or equivalent.  The DBQ should be filled out completely as relevant.  

In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, symptoms, any interference with daily and/or occupational activities, and the level of disability.  The examiner must also provide information concerning the functional impairment that results from the service-PTSD which may affect his ability to function and perform tasks in various occupational situations.   

All findings, conclusions, and opinions must be supported by a clear rationale.

6.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

